Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abe Hershkovitz on February 10, 2021.

The application has been amended as follows: 
27. (Cancelled)
33. (Currently Amended)  An aquatic biofiltration system arranged in a water volume, wherein the system provides a habitat for tunicates, and comprises:
-    at least one tunicate residence device with at least one attachment surface for tunicates;
-    a plurality of tunicates attached to the attachment surface, wherein the plurality of tunicates filter free-floating particulates in the water volume and expel solids in the form of at least one of the following: feces, pseudofeces and undigested matter;

-    wherein the biofiltration system is an open system adapted to allow surrounding water to flow through the habitat;
-    wherein [[the]]a structural framework comprises a perimeter with open walls adapted to vertically surround the habitat, upper and lower platforms adapted to horizontally surround the habitat, and suspension infrastructure for carrying the at least one tunicate residence device.



                                                     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowed for the reasons provided in the Remarks filed on February 5, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/10/21